DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-16, 18, and 19 are pending. Claim 5, 6, and 17 has been canceled.
The foreign priority document No.10-2017-0147760 filed in the Republic of Korea on November 08, 2017 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-11, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2015/0104690) in view of Liu et al. (“Flexible Carbon Nanotube Modified Separator for High-Performance Lithium-Sulfur Batteries”).
With regard to claims 1, 7, 18, and 19, Xiao et al. teach the lithium-sulfur battery (20):

    PNG
    media_image1.png
    331
    492
    media_image1.png
    Greyscale
(fig.2, par.0034).
The lithium-sulfur battery (20) comprises a negative electrode (22), a positive electrode (24), and a separator (27). 
The separator (27) comprises a porous polymer membrane (26) and a porous interlayer (10) facing the positive electrode (24) (par.0034).
The porous interlayer (10) comprises a negatively-charged/chargeable component (14) and an electronic component (12)(par.0016), wherein:
-the electronic component (12) may be carbon nanotubes (par.0018) and,
-the negatively-charged component (14) may be NafionR(par.0019).
Xiao et al. teach that the ratio of the electronic component (12) and the negatively-charged/chargeable component (14) may be 1:99 to 99:1 (par.0023). This range encompasses the claimed ranges in claims 1 and 7.
Xiao et al. fail to teach carbon nanotubes comprising an oxygen functional group.
Liu et al. teach a separator for a lithium-sulfur battery, wherein the separator comprises a carbon nanotubes (CNTs) coating. An organically-modified carbon nanotube (CNTs) enhances the performance of the lithium-sulfur battery (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use organically-modified carbon nanotubes (CNTs) in the interlayer (10) of the separator (27) of Xiao et al., in order to enhance the performance of the battery.
Liu et al. teach that the organically-modified carbon nanotubes (CNTs) are represented by the formula: 

    PNG
    media_image2.png
    288
    485
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    48
    917
    media_image3.png
    Greyscale

(Scheme 1a on page 3).
The organically-modified carbon nanotubes (CNTs) comprise oxygen functional groups.
Therefore, the interlayer (10) of Xiao modified by Liu is equivalent to the “coating layer” in claim 1.
The separator of Xiao modified by Liu is equivalent to the separator in claims 1 and 7, and the lithium-sulfur battery of Xiao modified by Liu is equivalent to the lithium-sulfur battery in claims 18 and 19 of the instant application.
With regard to claim 2, the organically-modified carbon nanotubes (CNTs) of Xiao modified by Liu comprises hydroxyl and carboxyl groups.
With regard to claim 4, Xiao et al. teach that the porous polymer membrane may be a polyethylene (PE) membrane or a polypropylene (PP) membrane (par.0025).
With regard to claims 8-10, Xiao et al. teach that the interlayer (10) may have a thickness of 10 nm to 1,000 m (par.0022). This range encompasses the claimed ranges.
With regard to claim 11, the organically-modified carbon nanotubes (CNTs) comprise about 25wt% of oxygen. This amount is within the claimed range.
With regard to claims 14-16, Xiao et al. teach that the ratio of the electronic component (12) and the negatively-charged/chargeable component (14) may be 1:99 to 99:1 (par.0023). This range encompasses the ranges for the ratio of carbon nanotubes with oxygen functional group to lithium conducting polymer in the instant application (see page 14, lines 5-8 of the specification).
Therefore, it would be expected that the coating amount of organically-modified carbon nanotubes (CNTs) of Xiao modified by Lin overlaps the claimed ranges.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). (MPEP 2144.05.II.A. Optimization Within Prior Art Conditions or Through Routine Experimentation)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2015/0104690) in view of Liu et al. (“Flexible Carbon Nanotube Modified Separator for High-Performance Lithium-Sulfur Batteries”) as applied to claim 1 above, and further in view of Lecuyer et al. (US 2017/0141397).
With regard to claim 3, Xiao modified by Liu teach the separator of claim 1 (see paragraph 5 above), and Xiao et al. further teach that the porous polymer membrane (26) may be a polypropylene membrane (par.0025).
However, Xiao et al. and Liu et al. fail to teach the thickness and pore size of the porous polymer membrane (26).
Lecuyer et al. teach a lithium-sulfur battery comprising a negative electrode, a positive electrode and a porous separator comprising polypropylene (par.0021-0026).
The separator has a thickness of 5-50 m and a pore size of 50nm (0.05 m) to 3 m (par.0031-0034). Such separator can be easily impregnated with electrolyte while maintaining good mechanical strength (par.0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a polypropylene membrane with a thickness of 5-50 m and a pore size of 50nm (0.05 m) to 3 m as the porous polymer membrane (26) of Xiao modified by Liu, in order to easily impregnate it with electrolyte and maintain good mechanical strength.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The organically-modified carbon nanotubes (CNTs) of Liu et al. are represented by the formula:
 
    PNG
    media_image2.png
    288
    485
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    48
    917
    media_image3.png
    Greyscale
 , and comprise about 25wt% of oxygen. This amount is not within the ranges in claims 12 and 13.
There are no prior art teachings that would motivate one of ordinary skill to modify Xiao et al. (US 2015/0104690) and Liu et al. (“Flexible Carbon Nanotube Modified Separator for High-Performance Lithium-Sulfur Batteries”) and obtain the separator in claims 12 and 13 of the instant application.

Response to Arguments
Applicant's arguments filed April 12, 2022 have been fully considered but they are not persuasive. 
The examiner would like to note that:
- the objection to the specification is withdrawn following the applicant’s amendment to the specification; and
-the rejection of claims 5 and 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the cancelation of claim 5 and the applicant’s amendments to claims 11-13.
On pages 8-10 of the Remarks the applicant argues that the amended claims are not taught by the combination of Xiao et al. (US 2015/0104690) in view of Liu et al. (“Flexible Carbon Nanotube Modified Separator for High-Performance Lithium-Sulfur Batteries”). The applicant argues that the references do not teach the claimed ratio 1: 5 to 1:20 of the functionalized carbon nanotubes to the Nafion lithium ion conducting polymer.
The applicant argues that Xiao et al. describe the wide value of 1:99 to 99:1 of the electronic member (12) to the lithium ion conductive member (14) (par.0023), but does not teach the claimed ratio.
However, the examiner would like to note that the ratio of 1:99 to 99:1 in par.0023 of Xiao et al. encompasses the claimed range in claims 1 and 7. Therefore, one of ordinary skill would be motivated to vary the amounts of electronic conductive member (12) and lithium ion conductive member (14) within the range of Xiao et al., and obtain the separators in claims 1 and 7.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)(MPEP 2144.05. II. A. Optimization Within Prior Art Conditions or Through Routine Experimentation)
Additionally, the examiner would like to note that the criticality of the claimed ranges is not shown in the specification. The specification includes two examples wherein the ratio of functionalized carbon nanotubes: Nafion is 1: 12.5.
These examples are not sufficient to show the criticality of the claimed range.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). ( MPEP 716.02 (d). II. DEMONSTRATING CRITICALITY OF A CLAIMED RANGE)

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722